Holmes, J.,
dissenting. I dissent from today’s decision because the word “balance,” as used in the context of R.C. 5101.161 and 5101.16, is ambiguous. When construed, it represents only the amounts remaining in county coffers that were appropriated by the county, and does not include amounts advanced from state and federal funds. The majority has consciously and unnecessarily frustrated the intent of the General Assembly, treating such intent as irrelevant, by invoking the “plain meaning” rule. This it did in disregard of the rule of construction it purported to follow: R.C. 1.42.
R.C. 1.42 provides, in pertinent part: “Words and phrases shall be read in context and construed according to the rules of grammar and common usage.” Although the majority correctly accords the undefined word “balance” its common, everyday meaning, it fails to read the word in the context of the statute.
This court should not construe statutory terms in a vacuum. It is this court’s duty to begin the task of statutory construction where the legislature began: with a determination of the purpose of the legislation. See Ohio Dental Hygienists Assn. v. Ohio State Dental Bd. (1986), 21 Ohio St. 3d 21, 21OBR 282, 487 N.E. 2d 301 (word “rule” in R.C. 4715.39 construed as unambiguous, giving effect to legislative intent); Black-Clawson Co. v. Evatt (1941), 139 Ohio St. 100, 22 O.O. 63, 38 N.E. 2d 403. Only after the general scheme or purpose of the statute is discerned can the disputed terms be read in context. This pre*29liminary analysis must occur before a specific ambiguity can be found.
“Interpretation is but comparison and judgment and both of these processes take place before the court can determine the existence of ambiguity. Nothing is ambiguous in the abstract; or else, everything in the abstract is ambiguous.” Horack, In the Name of Legislative Intention (1932), 38 W. Ya. L. Q. 119, 121.
In Black-Clawson Co., supra, we said, at 104, 22 O.O. at 65, 38 N.E. 2d at 405:
“* * * [W]e realize that we should not pick out one sentence and disassociate it from the context. We should look rather to the four corners of the enactment and thus determine the intent of the enacting body.”
See, also, MacDonald v. Bernard (1982), 1 Ohio St. 3d 85, 1 OBR 122, 438 N.E. 2d 410. Other examples of this process can be found in recent decisions of this court. See, e.g., Radcliffe v. Artromick Internatl, Inc. (1987), 31 Ohio St. 3d 40, 31 OBR 148, 508 N.E. 2d 953 (word “work” ambiguous when used in two contexts within R.C. Chapter 4141); Ohio Dental Hygienists Assn., supra; State v. Dorso (1983), 4 Ohio St. 3d 60, 4 OBR 150, 446 N.E. 2d 449 (word “neighborhood” neither ambiguous nor vague, given the criminal context in which it appears).
Turning then to R.C. 5101.161, the word “balance” is that “difference between the sum of debit entries minus the sum of credit entries” in the public assistance fund which reduces the amount of money certified by the department that the county commissioners must appropriate for the ensuing fiscal year. The public assistance fund is made up of not only moneys from the county, but also includes state and federal money, as is clear from the second paragraph of R.C. 5101.161:
“Funds provided under this section shall be placed in a special fund in the county treasury known as the public assistance fund. All moneys received from the state government for the purposes of Chapters 5107. and 5113. of the Revised Code shall be deposited in the county treasury to the credit of the public assistance fund.”
The state and federal funds are not gifts to the counties, but represent advances to them to facilitate the local administration of aid payments and health care. R.C. 5101.16. The advances are made quarterly and are adjusted to reconcile previously estimated amounts to actual expenditures at the end of every second quarter.4 Thus, when read in the context of the legislative scheme, the ambiguity of the word “balance” is apparent: it may connote the balance of only the county funds, or it may connote the entire balance, including unreconciled state and federal funds.
Pursuant to accepted rules of statutory construction, I believe this ambiguity should be resolved to permit the adjustments urged by the Attorney General. It is not reasonable to read “balance” as granting a gift of funds to the county, contrary to the express intent of the General Assembly. R.C. *301.47(C); R.C. 1.49(A) and (E); Brown v. Martinelli (1981), 66 Ohio St. 2d 45, 48, 20 O.O. 3d 38, 40, 419 N.E. 2d 1081, 1085; Humphrys v. Winous Co. (1956), 165 Ohio St. 45, 56, 59 O.O. 65, 71, 133 N.E. 2d 780, 787. Further, the Ohio Department of Human Services has since 1966 interpreted the R.C. 5101.161 “balance” provision as meaning the balance or deficit remaining after adjustments are made for over-advances or underadvances of state and federal funds. By stipulation, the counties here admitted to holding the same interpretation until at least 1983. Such administrative constructions of a statute must be considered. R.C. 1.49(F).
Because the statutory scheme presented here is rather complex, it is even more critical that each word used by the legislature be read in context. “There is no surer way to misread any document than to read it literally.” Giuseppi v. Walling (C.A. 2, 1944), 144 F. 2d 608, 624 (L. Hand, J., concurring). The interpretation of legislative enactments deserves more insight and breadth of review than a mere dictionary definition. In the context of R.C. 5101.161, the word “balance” is an ambiguous term which, when construed in the totality of the chapter of law here, mandates a clear legal duty on the part of the county commissioners to perform the acts requested by the Attorney General.
I would reverse the dismissal of the complaints for writs of mandamus in these cases, and therefore respectfully dissent.
Wright, J., concurs in the foregoing dissenting opinion.

 R.C. 5101.161 concludes with the following:
“* * * The department shall prepare a voucher at least quarterly authorizing payment from the state public assistance subsidy for the estimated difference between the local share of state expenditures and the sum of the state and federal shares of local expenditures. The amount to be paid to each county shall be increased or decreased each quarter by the amount by which the actual difference between local share and the sum of the state and federal shares in the second previous quarter varies from the estimate on which the advance of funds was based.”